Citation Nr: 0817823	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1958 to June 1970; he died in 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2005, by the Nashville, Tennessee, Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
perfected a timely appeal to that decision.  

On December 6, 2007, the appellant appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  
The evidence currently on record is insufficient for the 
purpose of ascertaining whether the cause of the veteran's 
death is related to service or a service-connected 
disability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability is one due to 
disease or injury incurred or aggravated in service (see 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), or one that was 
caused or is aggravated by an already service-connected 
disability (see 38 C.F.R. § 3.310(a)).  

As noted above, the record indicates that the veteran had 
active service from September 1958 to June 1970, with service 
in Vietnam from June 25, 1965 to June 22, 1966.  He died in 
November 2004.  The Certificate of Death, dated in December 
2004, shows that the immediate cause of death was attributed 
to acute renal failure due to, or as consequence of, 
metastatic pancreatic carcinoma.  

At the time of his death, the veteran had pending claims for 
service connection for several conditions.  In a rating 
decision, issued in June 2005, for the purpose of accrued 
benefits, the RO granted service connection for status post 
radical retropubic prostatectomy, prostate cancer, rated as 
100 percent disabling, effective July 21, 2004; service 
connection was also granted for diabetes mellitus, type II, 
rated as 20 percent disabling, effective July 21, 2004.  
However, the RO denied service connection for hypertension 
associated with diabetes mellitus, benign prostate 
hypertrophy, and stroke.  

In her substantive appeal, dated in June 2006, the appellant 
maintained that the veteran's diabetes mellitus contributed 
to the development of pancreatic cancer.  She noted that the 
veteran's prostate cancer surgery was originally postponed in 
order to bring the diabetes mellitus under control.  She 
argued that while the diabetes mellitus was under control at 
the time of the veteran's death, it nonetheless contributed 
to the pancreatic cancer.  

During the December 2007 Board hearing, the appellant 
testified that while prostate cancer was not diagnosed until 
June 2004, he actually had trouble with his prostate for 
years; she stated that he was not really healthy ever since 
he was discharged from military service.  The appellant 
indicated that the veteran's treating physician at the VA 
recommended having surgery to remove the prostate cancer.  
The appellant maintained that the veteran's diabetes mellitus 
was so bad that the prostate surgery had to be postponed to 
bring his sugar level down.  The appellant maintained that 
the veteran never recovered from the prostate surgery; in 
fact, she argued that his condition actually worsened after 
the surgery in July 2004.  The appellant actually argued that 
the prostate surgery caused the cancer to spread into other 
areas of the veteran's body, including his pancreas.  The 
appellant indicated that they were not told that the veteran 
had pancreatic cancer at the VA; she noted that it was a 
private doctor who discovered the pancreatic cancer a few 
days prior to his death.  The appellant argued that the 
veteran suffered a debilitating stroke following his prostate 
surgery that was brought on by his diabetes mellitus.  It was 
also argued that the diabetes mellitus also led to the renal 
failure which was determined to have caused the veteran's 
death.  

The medical evidence of record, including VA as well as 
private treatment reports, show that the veteran was seen at 
a clinic on April 16, 2004 to discuss his elevated glucose 
level.  A needle biopsy, performed June 4, 2004, reflects a 
diagnosis of prostate cancer.  A VA progress note, dated July 
14, 2004, reflects assessment of prostate cancer, with 
pending surgery; new onset diabetes mellitus, just started 
treatment; and hypertension.  The veteran underwent a radical 
retropubic prostatectomy and pelvic lymph node dissection on 
July 27, 2004.  

The veteran was admitted to the Jackson-Madison County 
General Hospital on October 20, 2004 because of right 
hemiparesis and aphasia.  It was noted that he had been 
taking care of at the VA, but he has elected to stay here.  
It was also noted that the veteran had a history of diabetes 
and hypertension.  Past medical history was positive for 
prostate cancer, hypertension, diabetes and degenerative disc 
disease.  A consultation report, dated October 22, 2004, 
revealed impressions of patient with stroke with left-sided 
infarct involving the temporal lobe, occipital lobe, and 
parietal lobe; history of prostate cancer; history of spinal 
stenosis; and history of hypertension.  On November 3, 2004, 
the veteran was diagnosed with acute renal insufficiency.  A 
radiology consultation, dated November 11, 2004, reported 
relative prominence of pancreatic tail which could represent 
a neoplastic process.  A consultation report, dated November 
16, 2004, reported diagnoses of acute chronic renal failure, 
pancreatic cancer with liver metastases, CVA October 2004, 
prostate cancer, status post prostatectomy July 2004, 
hypertension, and non-insulin dependent diabetes.  The 
veteran expired on November 20, 2004.  

A review of the Statement of the Case (SOC) indicates that 
the RO determined that there was no medical nexus between the 
veteran's cause of death and service or his service-connected 
disabilities.  There is no medical opinion of record that has 
considered whether a nexus exists between the veteran's acute 
renal failure and pancreatic cancer and his service-connected 
diabetes mellitus and prostate cancer.  

In light of the documentary evidence noted above, and the 
contentions of the appellant and her representative, the 
Board finds that a medical opinion, based on full review of 
the record and supported by stated rationale, is needed to 
fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (4) (i) (C) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was furnished a VCAA letter in March 
2005, which explained the requirements for DIC benefits.  
However, as the claim is being remanded for further 
development, and, in light of the subsequent grant of service 
connection for diabetes mellitus and prostate cancer, for 
accrued benefits purposes, the Board finds that the appellant 
should be provided with further VCAA notice to ensure 
compliance with the Hupp decision.  

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:  

1.  Prior to any further adjudication of 
the claim for service connection for the 
cause of the veteran's death, send the 
appellant another VCAA letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This additional letter 
should set forth a discussion of the 
criteria for demonstrating entitlement to 
DIC benefits, consistent with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  After the above development is 
completed, refer the veteran's claims 
file to a qualified doctor.  The 
physician should review the claims file 
and note such review in the examination 
report or an addendum.  The physician 
should render an opinion as to whether it 
is as least likely as not (i.e., 
probability greater than 50 percent), 
that prostate cancer and/or Type II 
diabetes mellitus either caused or 
contributed substantially or materially 
to the causes of the veteran's death, 
listed as acute renal failure and 
pancreatic cancer.  The physician should 
also provide an opinion as to whether it 
is at least as likely as not that 
diabetes mellitus either caused or 
contributed to the stroke in October 
2004.  If it is unlikely that diabetes 
mellitus and/or prostate cancer caused or 
contributed to the cause of death, did 
they combine to cause death; or did they 
aid or lent assistance to the production 
of death? (In this regard, it must be 
shown that there is a causal connection 
to the veteran's death.)  Did the 
prostate cancer or diabetes mellitus 
render him less able to resist he effects 
of the disease producing death?  Did 
either prostate cancer or diabetes 
accelerate death?  The examiner must 
provide a complete rationale for any 
opinion provided.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case (SSOC) and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice. The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



